Exhibit 10.2

AMENDMENT

This AMENDMENT (the “Amendment”) is entered into as of September 26, 2008, by
and between ISTA Pharmaceuticals, Inc., a Delaware corporation (the “Company”)
and Highbridge International LLC (“Highbridge”).

RECITALS

WHEREAS, the Company issued $40,000,000 in aggregate principal amount of Senior
Subordinated Convertible Notes (the “Notes”) pursuant to that certain Securities
Purchase Agreement (the “Agreement”), dated June 22, 2006, by and among the
Company and the investors party thereto;

WHEREAS, Highbridge purchased $2,000,000 in aggregate principal amount of Notes
from the Company pursuant to the Agreement, and subsequently purchased an
additional $20,000,000 and $2,457,000 in aggregate principal amount of Notes on
April 11, 2008 and September 25, 2008, respectively, and, as of the date hereof,
is the beneficial owner of $24,457,000 in aggregate principal amount of Notes;

WHEREAS, the Company and certain institutional accredited investors propose to
enter a Facility Agreement pursuant to which such investors shall lend the
Company an aggregate principal amount of up to $65,000,000, upon the terms and
conditions set forth in the Facility Agreement (the “Financing”);

WHEREAS, Highbridge and the Company desire to, among other things, amend the
Notes to provide that the Company shall have the right to redeem the Notes, at
its election, at any time after their issuance at the price set forth in the
Notes;

WHEREAS, Section 18 of the Notes provides, in pertinent part, that the written
consent of the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes outstanding shall be required for any
change or amendment to the Notes; and

WHEREAS, Highbridge is the holder of Notes representing at least a majority of
the aggregate principal amount of the Notes outstanding.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth and for other valuable consideration, the Company and
Highbridge hereby agree as follows:

1. Section 8(a) of each Note is hereby amended and restated in its entirety to
read as follows:

“(a) Optional Redemption. The Company shall have the right to redeem all or any
portion of the Conversion Amount then remaining under this Note as designated in
the Optional Redemption Notice (an ‘Optional Redemption’). The portion of this
Note subject to redemption pursuant to this Section 8 shall be redeemed by the
Company in cash at a price equal to 100% of the Conversion Amount being redeemed
(the ‘Optional Redemption Price’) on the Optional Redemption Date (as defined
below). The Company may exercise its right to require redemption under this
Section 8(a) by delivering a written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes and the Transfer
Agent (the ‘Optional Redemption Notice’ and the date all of the holders received
such notice is referred to as the ‘Optional Redemption Notice

 

1



--------------------------------------------------------------------------------

Date’), which Optional Redemption Notice shall be delivered promptly following
such time as the Company closes on a debt financing transaction with certain
institutional accredited investors, whereby such investors shall lend the
Company an aggregate principal amount of at least $40,000,000 and up to
$65,000,000, upon the terms and conditions set forth in a Facility Agreement to
be entered into between the Company and such investors. The Optional Redemption
Notice delivered shall be irrevocable and shall state (A) the date on which the
Optional Redemption shall occur (the ‘Optional Redemption Date’) which date
shall be no later than five (5) Trading Days after the Optional Redemption
Notice Date and (B) the aggregate Conversion Amount of the Notes which the
Company has elected to be subject to Optional Redemption from all of the holders
of the Notes pursuant to this Section 8 (and analogous provisions under the
Other Notes) on the Optional Redemption Date. All Conversion Amounts converted
by the Holder after the Optional Redemption Notice Date shall reduce the
Conversion Amount of this Note required to be redeemed on the Optional
Redemption Date. Redemptions made pursuant to this Section 8 shall be made in
accordance with Section 13.”

2. Section 8(b) of each Note is hereby amended to add a sentence at the end of
the paragraph, which shall read in its entirety as follows:

“Notwithstanding anything else to the contrary contained herein, so long as the
Company has delivered an Optional Redemption Notice to each holder of Notes,
then the Company need not effect the redemption of each such holder’s Notes on
the same Optional Redemption Date.”

3. Section 31(o) of each Note is hereby amended to add a new subsection (vii),
which shall read in its entirety as follows:

“and (vii) in connection with the issuance of warrants to purchase Common Stock
of the Company, and in connection with any Common Stock actually issued upon the
exercise of such warrants, issued in connection with a debt financing
transaction with certain institutional accredited investors providing for the
incurrence of an aggregate principal amount of up to $65,000,000 of Indebtedness
by the Company.”

4. Section 31(y) of each Note is hereby amended to add a new subsection (iv),
which shall read in its entirety as follows:

“and (iv) Indebtedness in an aggregate principal amount of up to $65,000,000,
together with any interest, fees and other amounts payable thereon or in
connection therewith, incurred by the Company in connection with a debt
financing transaction with certain institutional accredited investors.”

5. Promptly following the closing of the Financing, the Company shall deliver,
by facsimile and overnight courier, a written notice of its election to redeem
the Notes to all, but not less than all, of the holders of Notes and the
Company’s transfer agent. Such notice shall be irrevocable and shall contain all
of the information required to be contained in such notice pursuant to
Section 8(a) of the Notes, as amended by this Amendment.

6. This Amendment shall be effective immediately upon the closing of the
Financing. If the Financing does not occur on or before September 30, 2008, this
Amendment shall be null and void and have no force or effect.

7. Except as expressly amended, modified and/or supplemented herein, all terms,
covenants and provisions of the Notes are and shall remain in full force and
effect and all references therein to the Notes, as applicable, shall henceforth
refer to such instruments as amended by this Amendment.

 

2



--------------------------------------------------------------------------------

8. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Amendment by telecopy or electronic format (including pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY BLANK.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

ISTA PHARMACEUTICALS, INC. By:   /s/ Vicente Anido, Jr., Ph.D.   Name:   
Vicente Anido, Jr., Ph.D.   Title:   President and Chief Executive Officer
HIGHBRIDGE INTERNATIONAL LLC By: Highbridge Capital Management, LLC, Its:
Trading Manager By:   /s/ Adam J. Chill   Name:   Adam J. Chill   Title:  
Managing Director